Citation Nr: 0715372	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  06-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating greater than 40 
percent for residuals of a prostatectomy.

2.  Entitlement to an increased rating greater than 20 
percent for diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	To be clarified


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to May 
1950 and again from August 1950 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 RO decision that denied the 
benefits sought on appeal. 

The Board notes that a November 2004 Board decision was 
issued in regard to the veteran's initial rating for 
residuals of a prostatectomy.  That decision was appealed by 
the veteran to the Court of Appeals of Veterans' Claims (CAVC 
or Court) and is currently still pending.  In the interim, 
the veteran filed a TDIU claim in December 2004 and a 
"Notice of Disagreement" (NOD) with the November 2004 Board 
decision in a March 2005 statement.  The RO explained in a 
June 2005 letter that it cannot take jurisdiction of a final 
decision by the Board and, instead, treated the March 2005 
statement as a newly initiated increased rating claim.  The 
RO also presumed an increased rating claim for diabetes 
mellitus in conjunction with the TDIU claim.  The veteran 
perfected an appeal as to all three issues and therefore the 
Board properly has jurisdiction here.  The Board, however, 
will not address the veteran's rating for residuals of a 
prostatectomy prior to July 15, 2003 as that has already been 
decided by the Board in a November 2004 decision.

In April 2007, the Board advanced the veteran's case on the 
docket.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, although an April 2005 letter was sent to the veteran 
advising him of the laws and regulations specific to his 
increased rating claim (specifically the residuals of a 
prostatectomy), no letter was sent with regard to what is 
necessary to establish a TDIU claim or an increased rating 
claim for diabetes mellitus.  The veteran is entitled to a 
letter adequately identifying the correct issues and the 
evidence necessary to substantiate his increased rating and 
TDIU claims followed by a subsequent readjudication.

The veteran was afforded a general VA examination in March 
2005 where the examiner noted diagnoses of urinary 
incontinence, secondary to his prostatectomy, and diabetes 
mellitus, but made very cursory statements regarding the 
severity of the conditions.  The examiner, moreover, did not 
comment on the effect the veteran's service-connected 
conditions have on his employability.  Since that time, the 
medical evidence includes continuing treatment for both these 
conditions. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  New VA examinations are 
indicated.  

The veteran seems to be also raising extra-schedular 
considerations with regard to his TDIU claim.  The RO should 
advise the veteran on the laws pertinent to extra-schedular 
evaluations and consider whether referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is warranted given the evidence.  See 38 
C.F.R. § 3.321(b)(1) (2006).

The Board also notes that the veteran's TDIU claim is 
"inextricably intertwined" with the increased rating 
claims.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is 
advised that this issue must be adjudicated after full 
development and adjudication of the veteran's increased 
rating claims.  Id.

The RO should also take this opportunity to obtain the 
records of any and all recent VA medical treatment from 
September 2006 to the present.  

In addition, it does not appear that documentation of the 
veteran's appointment of his apparent representative, 
Veterans of Foreign Wars, is contained in the claims folders.  
An attempt to secure another appointment letter should be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a VA Form 21-22 
from the veteran, clarifying his 
representation. 

2.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent concerning the 
claims for entitlement to increased ratings 
for residuals of a prostatectomy and 
diabetes mellitus, and entitlement to a 
TDIU.

3.  Obtain the veteran's medical records 
from the VA medical facility in Kansas City, 
Kansas, for treatment received from 
September 2006 to the present regarding his 
residuals of a prostatectomy, diabetes 
mellitus, and erectile dysfunction.

4.  After the above records are obtained, to 
the extent available, the veteran should be 
afforded appropriate VA examinations to 
determine the severity of his service-
connected residuals of a prostatectomy and 
diabetes mellitus.  The claims file and 
treatment records must be made available to 
and pertinent documents therein be reviewed 
by the examiners in connection with the 
examinations, and it should be so indicated 
in the reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment.  The 
examiners should give detailed clinical 
findings of the symptomatology attributable 
to the veteran's service-connected residuals 
of a prostatectomy and diabetes mellitus.  

With regard to residuals of a prostatectomy, 
the examiner should provide detailed 
information regarding any renal dysfunction 
and/or any voiding dysfunction.  Findings 
should be provided as to urine leakage, 
urinary frequency, and obstructed voiding, 
if any.  If the use of an appliance or 
absorbent material is necessary, such use 
should be stated to include the frequency 
with which such must be changed. 

With regard to diabetes mellitus, the 
examiner should provide detailed information 
regarding: whether insulin is required (and, 
if so, the frequency of use); whether use of 
a restricted diet is necessary; whether 
there is regulation of activities; whether 
there have been episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization (and, if so, the number of 
hospitalizations per year); whether there is 
visitation to a diabetic care provider (and, 
if so, the frequency of visits per month); 
and whether there is any progressive loss of 
weight and strength?

Each examiner should render an opinion as to 
the overall effect of the disabilities on 
the veteran's ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment.  Consideration may be given to 
the veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.  The examiners 
should clearly outline the rationale for any 
opinion expressed.

5.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claims.  The RO must 
consider all applicable laws and 
regulations, including but not limited to, 
consideration of referring the case for 
extra-schedular consideration.  If the 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter the 
claims should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


